          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 1 of 7


                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 2/8/2021
 ROY TAYLOR,

                            Plaintiff,                             20-cv-5036 (MKV)

                      -against-                             OPINON & ORDER DENYING
                                                                  MOTION FOR
 NYC et al.,                                                PRELIMINARY INJUNCTION

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Before the Court is Plaintiff’s letter motion seeking a preliminary injunction directing jail

administrators to afford him greater access to the law library at Otis Bantum Correctional Center

[ECF #12]. For the reasons stated below, Plaintiff’s motion is DENIED.

                                     I.      BACKGROUND

       Plaintiff Roy Taylor, proceeding pro se, brings this action under 42 U.S.C. § 1983. He is

currently detained at the Otis Bantum Correctional Center. In his complaint [ECF #2 (“Cmpl.”)],

Plaintiff alleges that he and other inmates have been: (1) detained for more than a year without a

trial, Cmpl. at 6; (2) “overcharged by assistant district attorneys,” id.; (3) denied opportunities for

“court appearance[s]” and access to the law library due to COVID-19 restrictions, id. at 8; and

(4) “subject[ed] to catching COVID-19” due to a lack of social distancing and testing, id. at 7.

Plaintiff seeks declaratory, monetary, and injunctive relief, including release without bail and

“dropping charges.” Id. at 11.

       Plaintiff filed his complaint on behalf of himself and those similarly situated, and named

as defendants the City of New York, the State of New York, Governor Andrew Cuomo, Mayor

Bill DeBlasio, Attorney General Leticia James, and Corporation Counsel. Id. at 2. The Court,

however, issued an Order explaining that a pro se plaintiff cannot bring suit on behalf of others,
          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 2 of 7




and dismissing all of the defendants except the City based on sovereign immunity and for failure

to state a claim [ECF #6]. The Court also explained that, although Plaintiff seeks some habeas-

style relief (because § 2241 is the only vehicle to seek release from confinement), the Court

declined to recharacterize the complaint as a habeas petition because Plaintiff did not name his

custodian as a respondent or exhaust state court remedies [ECF #6 at 3]. Plaintiff filed a letter in

response to the Court’s Order urging the Court not to dismiss his case [ECF #8].

        On October 30, 2020, the City, which is the only remaining defendant, filed a pre-motion

letter seeking leave to file a motion to dismiss [ECF #11]. It argues that it is not responsible for

delays in the state court judicial process or COVID-19 restrictions imposed by Governor Cuomo.

It also argues that Plaintiff failed to allege any injury to sustain claims based on denial of access

to the law library and to COVID-19 testing.

        On November 4, 2020, Plaintiff filed a letter motion for “injunctive relief for access to

the courts” [ECF #12 (“Pl. Mot.”)]. He seeks an injunction granting him access to the law

library, as well as the ability to make phone calls and email opposing counsel, especially because

he is “acting as his [own] attorney” in litigating various challenges. Pl. Mot. at 1, 5. He explains

that he has “numerous suits pending in state and federal court,” including criminal cases, that

require his attention. Id. He specifically mentions that he was denied the opportunity to review

a discovery disc produced in a separate § 1983 action that he litigated in the Southern District of

New York, Taylor v. Warden of the Manhattan Detention Center et al., 17-cv-7360 (AJN-KNF).

Id. at 2, 4. He also asserts that COVID-19 restrictions are being used as an “excuse” to deny him

access to the law library. Id. at 1, 4.

        The Court issued an Order, dated November 5, 2020, scheduling a telephone conference

for December 17, 2020 to discuss Plaintiff’s letter motion for injunctive relief and Defendant’s




                                                  2
          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 3 of 7




contemplated motion to dismiss [ECF #13]. The Court directed the “Warden or other official in

charge . . . [to] produce [Plaintiff] at a suitable location within Otis Bantum Correctional Center,

equipped with a telephone, for the purpose of participating in the telephone conference with the

Court and defense counsel.” On December 17, 2020, the Court attempted to hold the conference,

but the Warden failed to produce Plaintiff. The Court rescheduled the conference for February 4,

2021 to hear argument. Although he reiterated the complaints outlined above, Plaintiff elected

largely to rest on his letter submission.

                                    II.          LEGAL STANDARD

        A preliminary injunction “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.

Consol. Edison Co., 409 F.3d 506, 510 (2d Cir. 2005). To obtain a preliminary injunction,

pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, the movant must show: (1) a

likelihood of success on the merits; (2) a likelihood of irreparable injury in the absence of an

injunction; (3) that the balance of equities tips in the plaintiff’s favor; and (4) that the public

interest would not be disserved by the issuance of an injunction. Benihana, Inc. v. Benihana of

Tokyo, LLC, 784 F.3d 887, 895 (2d Cir. 2015).

                                          III.     DISCUSSION

        The Court finds that Plaintiff has not met his burden to show a likelihood of success on

the merits of the claim that his right of access to the courts requires an injunction granting him

greater access to the law library. Plaintiff has also failed to show a likelihood of irreparable

injury in the absence of a preliminary injunction. Indeed, Plaintiff has likely failed to allege an

injury sufficient to sustain a claim based on his right of access to the courts. Moreover, the Court

cannot find that the public interest would not be disserved by an injunction countermanding the




                                                     3
          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 4 of 7




restrictions on access to the law library that the jail has put in place to protect inmates and

corrections personnel during the COVID-19 pandemic.

       In Bounds v. Smith, the Supreme Court held that “the fundamental constitutional right of

access to the courts requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or adequate

assistance from persons trained in the law.” 430 U.S. 817, 828 (1977). The Supreme Court has

explained, however, that “Bounds did not create an abstract, freestanding right to a law library or

legal assistance.” Lewis v. Casey, 518 U.S. 343, 351 (1996). Rather, “meaningful access to the

courts is the touchstone.” Id. (quoting Bounds, 430 U.S. at 823). Thus, to sustain a claim based

on his right of access to the courts, the prisoner must “demonstrate that the alleged shortcomings

in the library or legal assistance program hindered his efforts to pursue a legal claim.” Id. That

is, the prisoner must “show, for example, that a complaint he prepared was dismissed for failure

to satisfy some technical requirement which, because of deficiencies in the prison’s legal

assistance facilities, he could not have known. Or that he had suffered arguably actionable harm

that he wished to bring before the courts, but was so stymied by inadequacies of the law library

that he was unable even to file a complaint.” Id.

       There is a threshold question whether this Court is the appropriate forum for Plaintiff’s

motion seeking greater access to law library resources, since Plaintiff’s allegations largely

concern state court criminal proceedings and access to discovery materials in an unrelated civil

action in this District. Although “[n]early all . . . access-to-court cases” arise in “direct appeals

from . . . convictions” and “habeas petitions,” the Supreme Court has “extended this universe of .

. . claims” to “actions under 42 U.S.C. § 1983 to vindicate ‘basic constitutional rights.’” Lewis,

518 U.S. at 354 (quoting Wolf v. McDonnell, 418 U.S. 539, 579 (1974)). Thus, Plaintiff can




                                                   4
             Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 5 of 7




maintain an action in federal court for a violation of his constitutional right of access to the

courts based on the denial of access to “law libraries or adequate assistance from persons trained

in the law” necessary for meaningful participation in litigation. Bounds, 430 U.S. at 828.

        However, Plaintiff’s complaint contains numerous allegations about state court criminal

proceedings that are not appropriate for this Court consider in evaluating the pending motion for

a preliminary injunction. Plaintiff alleges that the “New York City and State government[s]”

have “shut down the court system,” Cmpl. 10, committed “speedy trial violations,” and

“conduct[ed] video communication hearings to resolve criminal matters,” id. at 8. These

allegations have nothing to do with the obligation of “prison authorities to assist inmates in the

preparation and filing of meaningful legal papers.” Bounds, 430 U.S. at 828. As the Court

explained in an earlier order [ECF #6], insofar as Plaintiff seeks release on the basis of these

alleged deficiencies, Plaintiff must exhaust state court remedies. To the extent that the

allegations are the subject of pending habeas petitions or direct appeals, they are not appropriate

grounds for a federal court preliminary injunction. Moreover, if Plaintiff is represented by

counsel in his criminal cases, he is unlikely to succeed in arguing that he needs library time to

defend himself in those cases. Bourdon v. Loughren, 386 F.3d 88, 93 (2d Cir. 2004) (holding that

“appointment of counsel can be a valid means of satisfying a prisoner’s right of access to the

courts.”).

        In any event, Plaintiff is not likely to succeed on the merits of his access-to-the-courts

challenge. Plaintiff alleges that he has been denied access to the law library; however, he does

not sufficiently any injury from such lack of access. Plaintiff does not allege, for example, that

he has been so stymied by lack of access to the law library that he has been unable to discover

and assert claims for relief. See Lewis, 518 U.S. at 351. On the contrary, Plaintiff has filed




                                                  5
          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 6 of 7




“numerous suits” in both state and federal court. Pl. Mot. at 1; see id. at 3 (listing more than two

dozen cases, including “tort claims” and “legal malpractice” cases). Indeed, Plaintiff has

actively litigated his cases in this District, filing letters requesting relief and responding to court

orders. See generally 20-cv-5036; 17-cv-7360.

        Plaintiff does specifically allege that he was denied the opportunity to review a discovery

disc in connection with a different § 1983 action that he brought in this district, Taylor v. Warden

of the Manhattan Detention Center et al., 17-cv-7360 (AJN-KNF). Pl. Mot. at 2, 4. Plaintiff

filed a similar letter in that case requesting that the court order jail administrators to give him

additional time in the law library, and the court denied his request [17-cv-7360, ECF #98, 101].

It is clear that Plaintiff did receive and review discovery in that case because he filed motions

based on that discovery [see, e.g., ECF #80, 99 (discussing footage he reviewed)]. Thus,

Plaintiff has not shown an injury, let alone a threat of irreparable harm, warranting a preliminary

injunction that requires jail administrators to grant Plaintiff greater access to the law library.

        The Court is also mindful that, as a general rule, jail administrators have broad discretion

to manage their facilities, especially to maintain safety. See Proctor v. LeClaire, 846 F.3d 597,

610 (2d Cir. 2017) (“Courts must preserve prison officials’ ‘free[dom] to take appropriate action

to ensure the safety of inmates and corrections personnel.” Bell v. Wolfish, 441 U.S. 520, 547

(1979)); Jones v. N.C. Prisoners’ Labor Union, 433 U.S. 119, 129 (1977). In another context, the

Supreme Court has explained that, even “when a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Thus, jail administrators have the authority

and responsibility to place some restrictions on access to the law library to implement COVID-

19 safety precautions, even if it somewhat hampers prisoners’ ability to pursue their legal claims.




                                                   6
          Case 1:20-cv-05036-MKV Document 17 Filed 02/08/21 Page 7 of 7




See Proctor, 846 F.3d at 610; Turner, 482 U.S. at 89. Plaintiff cannot simultaneously maintain,

in his complaint, that the jail has not taken adequate precautions to protect him from the risk of

contracting COVID-19, Cmpl. at 1, and maintain, in his motion for a preliminary injunction, that

COVID-19 restrictions are just an “excuse” to deprive him of his constitutional rights, Pl. Mot. at

1, 4. In light of the need to respect the discretion of jail administrators to protect the safety of

inmates and corrections personnel, the Court cannot find that the public interest would not be

disserved by an injunction countermanding the restrictions that jail administrators have imposed

on access to the law library during the COVID-19 pandemic.

                                       IV.     CONCLUSION

        For the reasons set forth above, Plaintiff’s motion to for a preliminary injunction is

DENIED.

SO ORDERED.
                                                        _________________________________
Date: February 8, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge




                                                   7
